            Case 3:19-cv-00267-LB Document 23 Filed 08/13/19 Page 1 of 3




1    CENTER FOR DISABILITY ACCESS
     Chris Carson, Esq., SBN 280048
2    Dennis Price, Esq., SBN 279082
     Amanda Seabock, Esq., SBN 289900
3    Mail: PO Box 262490
     San Diego, CA 92196-2490
4    Delivery: 9845 Erma Road, Suite 300
     San Diego, CA 92131
5    (858) 375-7385; (888) 422-5191 fax
     phylg@potterhandy.com
6
     Attorneys for Plaintiff
7
     KURT A. FRANKLIN (SBN: 172715)
8    kfranklin@hansonbridgett.com
     JERRI KAY-PHILLIPS (SBN: 314857)
9    jkay-phillips@hansonbridgett.com
     CELIA L. GUZMAN (SBN: 325616)
10
     cguzman@hansonbridgett.com
11   HANSON BRIDGETT LLP
     425 Market Street, 26th Floor
12   San Francisco, CA 94105
     Telephone: (415) 777-3200
13   Facsimile: (415) 541-9366
     Attorneys for Defendant
14   All Star Hospitality, Inc.

15                              UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA

17   SCOTT JOHNSON,                                )    Case No.: 3:19-CV-00267-LB
                                                   )
18           Plaintiff,                            )    JOINT STIPULATION FOR
                                                   )
19     v.                                          )    DISMISSAL PURSUANT TO
                                                   )    F.R.C.P. 41 (a)(1)(A)(ii)
20   ALL STAR HOSPITALITY, INC., a                 )
     California Corporation; and DOES 1-10,
                                                   )
21           Defendants.                           )
                                                   )
22
23          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
24   parties hereto that this action may be dismissed with prejudice as to all parties; each
25   party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
26   matter has been resolved to the satisfaction of all parties.
27
28

     Joint Stipulation                            -1-               3:19-CV-00267-LB
                                                                                        15733127.1
           Case 3:19-cv-00267-LB Document 23 Filed 08/13/19 Page 2 of 3




1    Dated:        August 13, 2019        CENTER FOR DISABILITY ACCESS
2
3                                    By: /s/ Amanda Lockhart Seabock
                                           Amanda Lockhart Seabock
4                                          Attorneys for Plaintiff
5
6
     Dated: August 13, 2019          HANSON BRIDGETT LL
7
                                     By: /s/ Kurt A. Franklin___________
8
                                           Kurt A. Franklin
9                                          Jerri Kay-Phillips
                                           Celia L. Guzman
10                                         Attorney for Defendant
                                           ALL STAR HOSPITALITY, INC.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Joint Stipulation                        -2-           3:19-CV-00267-LB
                                                                               15733127.1
           Case 3:19-cv-00267-LB Document 23 Filed 08/13/19 Page 3 of 3




1
                                SIGNATURE CERTIFICATION
2
3
     I hereby certify that the content of this document is acceptable to Kurt A. Franklin,
4
     counsel for All Star Hospitality, Inc., and that I have obtained Mr. Franklin’s
5
     authorization to affix his electronic signature to this document.
6
7
8
     Dated:        August 13, 2019           CENTER FOR DISABILITY ACCESS
9
10                                    By: /s/ Amanda Lockhart Seabock
                                            Amanda Lockhart Seabock
11                                          Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Joint Stipulation                           -3-             3:19-CV-00267-LB
                                                                                    15733127.1
